Citation Nr: 9924689	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-00 015A	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound to the right thigh.

2.  Entitlement to a rating in excess of 30 percent for 
disability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
hearing loss in the right ear.

4. Entitlement to a compensable evaluation for callosities of 
the right foot.

5.  Entitlement to a total rating by reason of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1965.  He received a Purple Heart during World 
War II, and was a prisoner of war for a short period of time 
during World War II.

The veteran reopened a claim for increased ratings for 
various service-connected disabilities in April 1997, and 
submitted a claim for a total rating by reason of individual 
unemployability thereafter.  Initially, the veteran appealed 
from rating actions denying a rating in excess of 20 percent 
for residuals of a gunshot wound of the right thigh, in 
excess of 10 percent for disability of the right knee, in 
excess of 10 percent for hearing loss of the right ear, in 
excess of 10 percent for tinnitus, for a compensable 
evaluation for callosities, and for a total rating by reason 
of individual unemployability.  

The claim for an increased rating for tinnitus, evaluated as 
10 percent disabling, was withdrawn by the veteran at his 
hearing at the regional office in February 1998.  

The regional office in February 1998 increased the veteran's 
rating for residuals of a gunshot wound to the right thigh to 
30 percent and for disability of the left knee to 30 percent, 
effective from April 14, 1997, date of reopened claim.  The 
other ratings were continued, and the case was sent to the 
Board for appellate consideration. 

The Board has determined that the issues of an increased 
rating for disability of the left knee and for a total rating 
by reason of individual unemployability need to be remanded 
to the regional office for additional consideration.  The 
reasons for the remand of these issues are dealt with in the 
remand section below.  


FINDINGS OF FACT

1.  Aside from the issues being remanded, regional office has 
obtained all relevant evidence necessary for an equitable 
disposition of the veteran's.  

2.  The residuals of the gunshot wound to the right thigh 
causes no more than moderately severe disability.

3.  On a Department of Veterans Affairs (VA) audiology 
examination in May 1997, the veteran had an average 79 
decibel loss of hearing in the right ear for the 500 to 
4,000 Hertz ranges, and a discrimination ability of 76 
percent.  

4.  The recent VA examination and outpatient treatment 
reports show no callosities on the right foot.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound of the right thigh, in excess 
10 percent for hearing loss of the right ear, and for a 
compensable evaluation for disability of the right foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.44, 4.45, 4.55, 
4.56, 4.59, 4.72, 4.85, 4.86, Part 4, Diagnostic Codes 5279, 
5313, 5314, 7803, 7804, 7806, 7819 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that the residuals of the 
gunshot wound to the right thigh are severely disabling.  He 
contends that the thigh muscles "give out" about five times 
weekly.  He further noted that his hearing loss has 
increased, and that he needs hearing aids.  He also contends 
that he should receive a compensable evaluation for the 
callosities because of the pain in the right foot.  

I.  Background

The service medical records show that the veteran was treated 
for otitis media of the right ear with a myringotomy in April 
and May 1943.  He was treated for a perforating wound of the 
right thigh, anteriorly, moderately severe, from a bullet 
from a machine gun for an extensive period of time beginning 
in late November 1944.  The bullet entered the middle one 
third of the thigh anteriorly and medially, and exited 
laterally.  The wound was debrided.  On physical examination 
for discharge from service in February 1946, physical 
examination showed a 2-inch well-healed scar of the right 
thigh and a 3-inch scar, resulting from gunshot wound.  
Musculoskeletal defects were described as weakness on 
extensors of the right knee.  

On a consultation relating to the gunshot wound to the right 
leg in October 1947, the veteran complained of some pain in 
the thigh on walking.  Physical examination revealed two 
well-healed scars anteromedially and anterolaterally on the 
surface of the right thigh.  There was a track of scar tissue 
connecting the two scars.  The muscle tissue proximal to the 
wound was somewhat herniated and quite tender to palpation.  
There was full range of motion of the hip and knee, and no 
shortening.  There appeared to be no definite nerve 
involvement.  X-rays of the leg were essentially negative.  
The examiner's impression was that there appeared to be some 
herniation of the quadriceps proximal to the wound with scar 
tissue formation and some circulatory insufficiency around 
the area of the wound.  No specific treatment was 
recommended.  

On a discharge and reenlistment examination in June 1954, the 
right eardrum was retracted and asymptomatic.  The veteran 
also had pes planus, asymptomatic, moderate atrophy of the 
lower right quadricep group, and well-healed scars of the 
right thigh.  Audiometric testing showed hearing loss in the 
right ear.  On a discharge and reenlistment examination in 
May 1957, similar physical findings were noted, with the 
veteran complaining of tinnitus.  

On a retirement examination in March 1965, audiology 
examination showed normal hearing in the left ear and loss of 
hearing in the right ear.  Examination of the right leg 
showed range of motion of the right hip from zero degrees to 
90 degrees of flexion and 80 percent normal strength in the 
right quadriceps.  There were scars in the right upper leg 
and some shortening of the right leg.  The diagnostic 
impression was old soft tissue wound of the right thigh, 
minimal disability.

On a VA examination in October 1965, the veteran reported 
that he was a prisoner of war for one day after being shot in 
the right thigh.  He was then repatriated, and spent three 
months in the hospital.  He reported that there was no 
fracture of the femur, and that he was then released from the 
hospital to limited duty.  He stated that he was then 
discharged from service, and reenlisted as a combat injured 
veteran in 1946, remaining in service for about 20 years, 
doing office type of work.  His complaints included 
instability in both knees, and pain on the ball of the right 
foot following long periods of standing or walking.  He 
indicated that he had recently started working for the Post 
Office, delivering in a truck so that long periods of walking 
and standing were not required.  

On physical examination, he walked with a definite limp, 
favoring the right foot, which was apparently painful.  On 
examination of the right thigh, there was about a 1-inch 
atrophy as compared to the left.  There were two scars on the 
anterior aspect of the right thigh, separated by a bridge of 
normal skin, about 3 inches in width.  Each of the scars 
measured about 2 to 3 inches in length, one on the medial 
anterior aspect of the right thigh, and one on the lateral, 
middle third of the thigh.  There was a moderate amount of 
soft tissue loss.  There was no particular weakness in the 
quadricep mechanism.  Knee joint motion was done with some 
resistance, which could not be fully explained, but showed 
complete motion in both knees.  There was no crepitus, 
effusion, or pain on palpation in either knee.  Ligamentous 
stability was good bilaterally.  In examining the right knee, 
in attempting to flex the knee, the veteran complained of 
pain in the foot and in the thigh.  Motion in the right hip 
was normal.  Examination of the right foot showed some 
callosities which were tender over the 3rd and 4th 
metatarsals.  

X-rays of the right knee were negative.  X-rays of both hips 
with views of the right femur were essentially normal.  The 
orthopedic diagnoses included scar, secondary to gunshot 
wound, right thigh, with soft tissue loss, symptomatic and 
callosities on the metatarsal region of the right foot, 
symptomatic.  

On a special ear examination, it was noted that the veteran 
had tinnitus and deafness in the right ear, conductive and 
nerve loss.  

In a rating in January 1966, the veteran was granted service 
connection for residuals of a gunshot wound of the right 
thigh, evaluated as 20 percent disabling, for defective 
hearing of the right ear, evaluated as 10 percent disabling, 
for callosities of the right foot, evaluated as 10 percent 
disabling, for degenerative disease of the left knee, 
evaluated as 10 percent disabling, and for tinnitus, 
evaluated as noncompensable.  Service connection was denied 
for any disability of the right hip.

On a VA examination in November 1968, the veteran reported 
that he was working as a mail carrier in January 1967 when he 
slipped on some ice, sustaining a fracture of the right 
ankle.  The fracture was casted.  Physical examination of the 
right thigh showed a 6-inch scar with retraction of 
underlying tissue and a 5 1/2-inch scar with retraction of 
underlying tissue in the right thigh.  These scars were 
asymptomatic.  A month later, audiometric testing showed a 56 
decibel loss in speech reception threshold in the right ear, 
with 100 percent discrimination ability in that ear.  A VA 
examination in February 1969 resulted in the diagnosis of 
bilateral callosities of the feet with bilateral 
metatarsalgia, symptomatic.  

On a VA examination in March 1977, the veteran complained of 
pain in multiple joints, with swelling in the hands and 
knees.  He also complained of some weakness in the right leg.  
Physical examination of the right knee showed a mild degree 
of effusion.  There was crepitus, and flexion to 125 degrees, 
extension to 180 degrees.  There was no ligamentous 
instability, and no Drawer sign.  There was some atrophy of 
the calf muscle of the right leg.  There were some 
callosities on the soles of the feet.  The diagnoses included 
old weakness from residual of gunshot wound to the right 
thigh and active osteoarthritis, possibly rheumatoid 
arthritis, involving the hands and feet.  

In a rating in September 1977, the regional office assigned a 
10 percent evaluation for tinnitus.  

On a VA examination in 1979, the veteran reported that he 
stopped working as a postman about one year previously, and 
that there had been marked improvement in the callosities on 
the right foot.  The physical examination was markedly 
impaired by the veteran's own unwillingness and/or inability 
to cooperate.  Range of motion of the right knee was 
difficult to elicit because of prolonged quadricep 
contraction by the veteran.  The examiner was able to 
demonstrate range of motion in the right knee from zero 
degrees to 120 degrees, with good stability of the right 
knee.  Physical examination showed no callosities on the 
foot, but the veteran did complain of some tenderness of the 
soles when he walked.  The diagnoses included residuals of a 
gunshot wound of the right thigh with some possible sensory 
deficit over the medial aspect of the foot, no callosities of 
the right foot, and degenerative joint disease of the left 
knee. 

In a rating in July 1979, the veteran's rating for 
callosities on the right foot was reduced from 10 percent to 
zero percent.  The regional office also denied service 
connection for a back condition.  In a rating in November 
1979, the regional office confirmed the denial of service 
connection for a back condition, and denied service 
connection for a fracture of the right ankle.  The veteran 
did not perfect an appeal relating to the denial of service 
connection for these disabilities.  

On a VA examination in June 1988, the veteran reported that 
he had retired from the Post Office in 1978 due to 
disabilities in the lower extremities.  Physical examination 
showed 100 percent strength in the upper right leg.  In the 
lower leg, there was 100 percent extension and 75 percent 
flexion.  The veteran limped on the right leg, using a cane, 
and he was wearing a metal right short leg splint for the 
right ankle.  There was slight atrophy in the right calf.  
There was some loss of sensory sensation in the right great 
toe.  

In April 1997, the veteran requested an increased rating for 
his various service-connected disabilities.  

VA outpatient treatment reports from the 1990's were 
received.  In November 1991, the veteran complained of 
intermittent pain in the hips and knees, and stated that he 
occasionally falls.  It was indicated that he was using a 
four-point cane.  There were similar complaints for the next 
few years.

On a VA audiometric examination in May 1997, pure tone 
testing showed a 75, 70, 90, and 80 decibel loss in the 
1,000, 2,000, 3,000, and 4,000 Hertz ranges in the right ear 
respectively.  There was a 79 average decibel loss for that 
ear in those ranges.  There was 76 percent discrimination 
ability.  

On examination of the feet, the veteran reported that he 
previously had calluses on his feet, but that they had 
resolved.  He complained of constant pain in the ankle, 
noting that he could walk for only one block, although the 
difficulty was multifactorial.  He complained of a 
combination of ankle pain, right thigh pain, right knee pain, 
left knee pain, and left hip pain, along with dyspnea.  On 
physical examination, there was a trace of linear thickening 
in the base of the first metatarsal, but no definite 
callosities.  There was a right leg brace worn with orthotic 
shoes for ankle stability.  

On an orthopedic examination, the veteran complained of 
falling when he ran up and down the stairs because his left 
knee would give out.  He also complained of pain on weight 
bearing with the left hip.  Right knee flexion was to 
115 degrees, with extension of the knee to zero degrees.  The 
examiner was unable to perform McMurray's test because of the 
patient's inability to let his right leg relax because of 
complaints of left hip pain.  It was difficult to accurately 
judge the motor strength of the hip or leg.  X-rays of the 
knees showed bilateral osteoarthritis.  

On examination of the muscles, the veteran stated that he had 
weakness in the right leg, and that the leg sometimes gave 
out on stairs and on level ground.  He used a cane, and a 
brace on his leg for his ankle.  He felt that the injury to 
the right leg caused his foot to turn out to the right.  He 
described right thigh pain and "charley horses" all the time.  
He indicated that he took non-steroidal anti-inflammatory 
agents for the right thigh pain.  He stated that he could 
only walk one block because of pain in the ankle, right leg, 
left knee, hip, fatigue, and shortness of breath.  

On physical examination there were two scars on the right 
thigh.  The first was anterosuperior, and it was 4.5 x 3 
centimeters in size and about 5 millimeters deep.  There was 
an 8 x 2 centimeter and 5 millimeter deep scar on the lateral 
right thigh.  The general area of the scars, and between 
them, were tender subjectively.  There was no objective 
evidence of tenderness.  The veteran was wearing a 
below-the-knee brace for his right ankle.  Muscle strength 
testing was very difficult and could not actually be obtained 
for the right leg.  Color photographs were taken.  The 
diagnosis was gunshot wound residuals of the right thigh with 
soft tissue and muscle loss, persistent tenderness, and pain.  

At a hearing at the regional office in February 1998, the 
veteran indicated that he had some swelling around the wound 
of the right thigh about once a week, and that he treated 
himself, usually by going into a hot tub.  He stated that his 
leg would give out quite often because the muscles in the 
right leg do not support him.  He also indicated that he has 
fatigue due to sleeplessness.  He stated that the thigh would 
give out on him about five times a week.  The veteran 
testified that he had difficulty hearing when he was watching 
television.  He stated that he was wearing hearing aids which 
had helped somewhat.  The veteran also stated that he had the 
start of callosities on his foot.  He stated that he used 
creams and ointments on the foot.  

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
questions of increased ratings for residuals of the gunshot 
wound of the right thigh, hearing loss of the right ear, and 
a compensable evaluation for callosities of the right foot 
have been obtained by the regional office.  In this regard, 
the veteran's medical history, as well as current clinical 
manifestations, have been reviewed in the context of all 
applicable regulations.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and they're intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss were changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 
12 Vet. App.55 (1998), it was held that the new rating 
criteria could not have retroactive application.  Therefore, 
in this case, the Board has evaluated the veteran's hearing 
loss under the old criteria both prior to and from June 10, 
1999, and under the new criteria as well from June 10, 1999.  

However, to the extent that these changes are applicable in 
this case, they do not result in any potential for a greater 
evaluation for the veteran, and do not require a remand to 
avoid an adverse impact on the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  A remand 
is not required where there is no possibility of any benefits 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

From June 10, 1999, 38 C.F.R. § 4.86 provides that when the 
puretone threshold at each of the four frequencies is 55 
decibels or more the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, that results in 
the higher numeral, will be used.  A review of the veteran's 
impairment in relation to these tables reflects that using 
Table VIa results in the higher numeral.

The VA examination in May 1997 showed that the veteran had an 
average 79 decibel loss in the right ear in the 1000 to 4,000 
Hertz ranges respectively and a 76  percent discrimination 
ability.  Matching the percentage of discrimination ability 
and the pure tone decibel loss under 38 C.F.R. § 4.85, the 
veteran's hearing loss of the right ear does not meet the 
criteria for a rating in excess of 10 percent, even with 
consideration of the higher numeral arrived at by using Table 
VIa.  It must be remembered that the veteran is not service 
connected for hearing loss in the other ear, and that the 
maximum rating for hearing loss in one ear is 10 percent (the 
nonservice-connected ear being rated as literal designation 
I.

Callosities may be evaluated under Diagnostic Code 7819, 
benign skin growths, which, in turn, are evaluated by analogy 
to scars or eczema.  Callosities can also be rated by analogy 
to metatarsalgia.  

Under Diagnostic Codes 7803 and 7804, scars, a 10 percent 
evaluation will be assigned where the scars are superficial, 
poorly nourished, and with repeated ulceration, or tender and 
painful on objective demonstration.  

Under Diagnostic Code 7806, eczema, a 10 percent evaluation 
will be assigned where there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  

A 10 percent evaluation will be assigned for metatarsalgia.  

A VA examination in 1979 noted the veteran's history that his 
callosities had disappeared after he retired from the Post 
Office.  Physical examination at the time showed no 
callosities.  VA examinations in the 1980's and early 1990's 
and outpatient treatment reports in the early 1990's also 
fail to show the presence of callosities.  On a VA 
examination in June 1997, the veteran again reported that he 
previously had calluses, but that these had resolved.  While 
there was a trace of linear thickening on the base of the 
first metatarsal, there were no definite callosities on the 
feet.  While the veteran indicated that he had the beginning 
of callosities at the hearing at regional office in February 
1998, the VA examination previously had shown some 
thickening, but no actual callosities.  The veteran did 
complain of pain in the lower extremities, but this was 
multifactorial, and not related to the callosities.  A 
preponderance of the evidence shows that the 
service-connected disability of callosities of the right foot 
does not currently meet the criteria for a rating of 
10 percent, as the clinical evidence shows that there are no 
callosities at the present time.  

The veteran incurred a bullet wound in the right thigh in 
November 1944, described as moderately severe at the time.  
There was no evidence of fracture of any bone, or multiple 
retained small fragments at the time, or since.  After 
extensive treatment, the examinations for the next few years 
showed some weakness in the right knee, pain in the thigh 
when walking, and, herniation in the muscle tissue in 1947, 
which apparently healed.  Thereafter, examinations in service 
showed some moderate atrophy of the right quadriceps and 
slight shortening of the right leg.  VA examination shortly 
after service showed only moderate disability, with some 
atrophy, but full range of motion in the right knee and right 
hip.

Currently, the veteran has complained of pain and weakness, 
especially with any weight bearing, in the right thigh and 
knee.  It is noted that the veteran has complained of falling 
frequently because of the weakness, but it is also noted that 
the veteran has problems with the left hip (with a 
prosthesis), and the right ankle, which needs a brace for 
stability.  Range of motion of the right knee was from zero 
degrees to 115 degrees.  The examination in 1997 indicated 
that it was difficult to accurately judge the veteran's motor 
strength because of complaints involving the left hip.  

Under Diagnostic Codes 5313 and 5314, muscle damage to Muscle 
Group XIII, or Muscle Group XIV, a 40 percent evaluation will 
be assigned if the disability is severe, and a 30 percent 
evaluation will be assigned where the disability is 
moderately severe.  Muscle Group XIII affects the extension 
of the hip and flexion of the knee, while Muscle Group XIV 
affects extension of the knee, flexion of the hip, and 
flexion of the knee.  

In evaluating the veteran's residuals of the gunshot wound, 
the Board has taken into account the provisions of 38 C.F.R. 
§ 4.56 with regard to the criteria for judging whether there 
is moderately severe or severe disability of the muscles 
under both the new and old criteria, the criteria being 
revised, effective July 3, 1997.  The initial injury did 
involve a through-and-through and deep penetrating wound due 
to a high velocity bullet, but did not involve shattering 
bone fracture, extensive debridement, or severe residuals 
disability following treatment.  The initial injury, and 
resulting residual damage, did not include extensive ragged, 
depressed, and adherent scars to the bone.  There was also 
only moderate or moderately severe atrophy in the quadricep 
muscles, and only slight to moderate disability in the right 
knee.  

While the veteran complained of chronic instability and 
falling at his hearing in 1998, this was not objectively 
demonstrated in the VA outpatient treatment reports or the VA 
examination in 1997.  In particular, it is noted that the 
veteran does have a weak right ankle that needs a brace for 
stability, a low back disability, and degenerative joint 
disease in the left hip, with left hip replacement, and that 
these disabilities cause major problems with stability in the 
lower extremities.  The VA examination and outpatient 
treatment reports fail to demonstrate significant muscle 
problems currently that can be characterized as severely 
disabling.  Accordingly, a preponderance of the evidence is 
against a rating for the residuals of the gunshot wound to 
the right thigh based on more than moderately severe 
disability.  


ORDER

Entitlement to a compensable evaluation for callosities of 
the right foot, or ratings in excess of 10 percent for 
hearing loss of the right ear, and in excess of 30 percent 
for residuals of gunshot wound of the right thigh is not 
established.  To this extent, the benefits sought on appeal 
are denied.  


REMAND

The veteran was initially granted service connection for 
degenerative disease of the left knee, and this disability 
was evaluated under the diagnostic code for arthritis of the 
left knee, Diagnostic Code 5010, for more than 30 years.  

In increasing the veteran's rating for disability of the left 
knee to 30 percent in its rating in February 1998, the 
regional office rated the disability under Diagnostic 
Code 5257, impairment of the knee, recurrent subluxation or 
lateral instability, noting that the veteran had recently 
complained of increasing instability in the left knee and 
swelling in the left knee.  

Pursuant to VAOPGCPREC 23-97, 9-98, the General Counsel of 
the VA has held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 based on additional 
disability.  In this case, the veteran does have instability 
of the left knee, with arthritic changes in the left knee, 
and some limitation of the left knee.  The rating decision in 
February 1998 is not clear in presenting how the regional 
office derived the rating of 30 percent for disability of the 
left knee, and whether it considered the ratings for both 
limitation of motion and instability of the left knee.  In 
this regard, it is also not clear whether the regional office 
considered the dictates of DeLuca v. Brown, 6 Vet. App. 321 
(1993) and the provisions of 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, supra, it was noted that these regulations 
require factual findings as to the extent to which a 
veteran's injuries to joints cause pain, weakness, and 
limitation of function of the affected joint beyond that 
reflected in the measured limitation of motion of the 
affected joint.

While the examiner on the VA examination in 1997 noted that 
it was quite difficult to evaluate the veteran's disabilities 
because of problems with the left hip, there was no mention 
how the pain, weakness, and limitation of function, if any, 
affected the disability of the left knee. 

Accordingly, the Board finds that the case needs to be 
REMANDED to the regional office for another examination of 
the veteran to attempt to determine the nature and extent of 
the disability of the left knee.  The regional office also 
needs to clarify its evaluation and rating of the left knee 
disability.

Since the claim for an increased rating for disability of the 
left knee is being REMANDED, the claim for a total rating by 
reason of individual unemployability will also be remanded, 
pending clarification of the veteran's claim for the 
increased rating for the knee disability.

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should make 
arrangements for a special orthopedic 
examination of the veteran to determine 
the nature and extent of the disability 
of the left knee.  All clinical tests 
which are deemed necessary for the 
examination should be conducted.  The 
examination provide a detailed 
description of the pain, weakness, 
fatigability, and functional loss, if 
any, relating to the disability of the 
left knee, as well as pertinent ranges of 
motion.  The examiner should also 
describe whether any recurrent 
subluxation or lateral instability is 
present in either knee, and the extent of 
such manifestations.  The claims folder 
should be made available to the examiner 
prior to and during the examination of 
the veteran, and the examination report 
should reflect that the claims folder was 
reviewed.  

2.  The regional office should again 
review the rating for disability of the 
left knee in view of all of the evidence 
of record, pertinent laws and 
regulations, pertinent General Counsel's 
opinions, and pertinent Court opinions.  
Specifically, the regional office should 
determine whether the veteran should 
receive different ratings for impairment 
of the knee under Diagnostic Code 5257 
and arthritis of the knee under 
Diagnostic Code 5010, and the ratings for 
such evaluations, if found applicable.  
The regional office should then review 
the veteran's claim for a total rating by 
reason of individual unemployability.  

When the above actions have been completed, if there is a 
denial of any of the remaining claims, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless or until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data, provide due 
process, and provide further adjudication of the issues.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

